Title: To Thomas Jefferson from Joshua Johnson, 9 October 1792
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 9 October 1792

I received the honor of your favor of the 31st. May by Mr. Pinkney, together [with] the Laws of the last Session of Congress, and have  paid the greatest Attention to the one you refer to, Chapter 24, regulating the Consular Office; by this Act I find that Bond, with two Securities must be given within twelve Months from its date (14 April last) for the faithful discharge of a trust for which there is no Compensation made to the Appointed for his Labour or loss of time: considering this to be a direct violation of the Promise contained in your Letter of the 7th. August 1790, attending the Commission which the President honored me with, and which I hold binding on you, for the reimbursement of every Expence incurred on Account of the Public; I shall decline giving my Friends the trouble of being my Security, or executing any Bond myself, but will continue to execute the functions of my Office to the best of my Judgment; and for the benefit of my Country, until the President shall be pleased to appoint some other person to take my place.
I have not yet exhibited my Accounts to Mr. Pinkney for Payment; I have still some Law Charges to get in; that shall however be done by or before the close of the Year and you shall be informed of the Arrangement. With this I transmit you the half Years Accounts of the inward and outward Entries of American Ships ending the 30th. June, in the most perfect manner in my power, but as the Act of Congress does not direct the Captains of Ships belonging to the U.S.A. to report and clear at the Consul’s Office, full one half of them have since the commencement of the last half Year, neglected it; and as the Customs have in some Instances, refused us permission to take Copies from their Books, the Accounts hereafter must be very imperfect; add to which it has very much diminished the Dignity of the Office: I have thought it a Duty to mention this, that you may take it into Consideration, and if you think proper remedy the evil. I am delighted at the Accounts you give me of the prospect of a plentiful Harvest, the Surplus will prove a Blessing to Spain and France, who stand in great need of it, at the same time will make the Husbandman a generous Reward for his Industry and Labour; even the Harvest in this Country is much injured from the great Quantity of Rain that has fallen; and in many parts of the Kingdom it now lays rotting in the Fields, so that I incline to think that recourse must be had from hence to America for Supplies; few other Articles the Produce of our Country, are in Demand here.
I cannot but complain of the hard treatment I have received from my Country, it is now two Years since I have appropriated my time, and been at a heavy Expence in her Service, during which you, Sir, must be sensible of the Services I have done my Country individually, and my Country generally. Yet so lightly has Congress considered them, that they have given me nothing, and what is still more mortifying  to a mind ever attached to the Honor and Prosperity of his Country, and governed by the strictest rectitude, to find not even a hint of Approbation; my Conscience tells me I deserve it. Hoping that the Office may never be filled with one less so I remain with the most perfect respect Sir Your most Obedient, and most Humble Servant

Joshua Johnson

